DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3 and 5-7 were amended and claim 4 was canceled in the response filed on 6/2/2022.  Claims 1-3 and 5-7 are currently pending and under examination.
Response to Amendments filed 6/2/2022
The amended drawings were received on 6/2/2022.  These drawings are acceptable, therefore the objection to the drawings is withdrawn.  See p. 2-3 of the OA dated 2/2/2022.
The Applicant’s amendments to the claims were sufficient to overcome the 35 USC 112(a) written description rejections of claims 2, 3, and 5-7 and the 35 USC 112(b) indefiniteness rejections of claims 3 and 5.  See p. 4-7 of the OA dated 2/2/2022 and p. 5 of the response filed 6/2/2022.  Therefore, the rejections are withdrawn.
The terminal disclaimer filed on 8/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11007199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the non-statutory double patenting rejection over said patent is withdrawn.  See p. 3-4 of the OA dated 2/2/2022.
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed compounds and methods of use is that of i) US 6806291 (of record in the IDS filed on 8/2/2022); and ii) Miao (“First Multigram Preparation of SCP-123, A Novel Water-Soluble Analgesic” Org. Proc. Res. Dev. 2009, 13, p. 820-822, of record in the IDS filed on 8/2/2022, a copy of which is present in parent application no. 16/738439 accompanying the IDS filed on 1/5/2021).
Reference i) teaches analgesic compounds of formula II (see claim 1): 
    PNG
    media_image1.png
    138
    308
    media_image1.png
    Greyscale
(also known as “SCP-M”, a metabolite of “SCP”, a compound of formula (I), see col. 1, line 55-col. 2, line 18 and figures 1-2 and col. 5, line 55-col. 7, line 13) and pharmaceutically acceptable salts thereof, including amine salts of SCP-M and N,N-dibenzylethylenediamine, chloroprocaine, choline, diethanolamine, ethylenediamine, N-methylglucamine, and procaine (see col. 3, lines 4-12).  Reference i) does not teach or suggest a diethylamine salt of a compound of formula II with sufficient specificity such as to render the instantly claimed compounds prima facie obvious, particularly in view of instant figures 1-12 and the examples of the specification as filed (see [0024-0035] and [00149-00176] on p. 6-7 and 34-41) which teach the exemplary bioactivity of the instantly claimed compound as compared acetaminophen, which would not be predictable based on the teachings of reference i).  Also see MPEP 2144.08.  Reference ii) teaches the sodium salt of SCP-M (see compound 5 on p. 820), but does not teach or suggest other salts.  Therefore, the instantly claimed compounds, compositions thereof, and their methods of use, appear to be free from the prior art.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622